DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on August 5, 2022, in which claims 1-29 are presented for examination.

Response to Arguments
Applicant’s arguments, filed on August 5, 2022, with respect to claims 1-29 have been fully considered and are persuasive. The 35 USC 112 rejection set forth in the last office action has been withdrawn.

After further reviewed the claimed amendment filed on August 05, 2022, it is conceivable that the claimed amendment filed on August 05, 2022 overcome the 35 USC 112 rejections set forth in the last office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,294,863. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-29 of the present application substantially recite all the limitations of claims 1-26 of the US Patent No. 11,294,863, except the present application recites the limitations of identifying in the second filtering bitmap a list of frequent itemsets based on positional n- bit combinations per bitmap size S combinations; and identifying at least one of the itemsets of the list of frequent itemsets as a mining result between the first variable and the second variable. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention to identifying in the second filtering bitmap a list of frequent itemsets based on positional n- bit combinations per bitmap size S combinations; and identifying at least one of the itemsets of the list of frequent itemsets as a mining result between the first variable and the second variable would have realized that both the claims of the pending application and the present application can be modified to provide efficient methods and systems for identifying in the second filtering bitmap a list of frequent itemsets based on positional n- bit combinations per bitmap size S combinations; and identifying at least one of the itemsets of the list of frequent itemsets as a mining result between the first variable and the second variable in order to perform an operation for converting and distributing an electronic data thus enables to generate accurate data projections.14Note, such deviation would not interfere with the functionality of the claims of the present application, and would achieve the same end result.
Dependent claims 2-14, and 16-29 of the present invention are rejected for incorporated the efficiency of their correspondence base claims by dependency. Please, see the comparison table below:
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application
Co-Pending Application
1. A computer-implemented method for association rule mining in data comprising first and second variables each having a set of possible values, the method comprising:
generating a first filtering bitmap representing, for each of a plurality of values of the first variable, a set of values for the second variable;
generating a second filtering bitmap representing associations between frequent values of the second variable; 
identifying frequent 2-pattern itemsets in the second filtering bitmap;
performing first logical operations on the frequent 2-pattern itemsets to identify frequent high order-pattern itemsets; and
identifying a max pattern itemset among the frequent high-order itemsets as a mining result.
1. A computer-implemented method for association rule mining (ARM) in data comprising first and second variables each having a set of possible values, the method comprising:
generating a first filtering bitmap representing, for a plurality of values of the first variable, a set of values for the second variable;
generating a second filtering bitmap based on values of the second variable;
identifying in the second filtering bitmap a list of frequent itemsets based on positional n- bit combinations per bitmap size S combinations; and
identifying at least one of the itemsets of the list of frequent itemsets as a mining result between the first variable and the second variable.

Application
Patent
1. A system for dynamically updating model results, the system comprising:
one or more processors; and
a non-transitory memory storing machine-readable instructions that, when executed by the one or more processors, cause the system to:
receive data from a plurality of data sources, the data including real-time data;
receive, from an interactive graphical user interface (GUI) of a remote computing device, user input defining one or more parameters;
apply the one or more parameters to the received data to generate backtesting data;
model the backtesting data by initiating one or more models to produce model results;
generate and display graphic backtesting analytic indicators representative of the model results in a results window of the interactive GUI; and
dynamically regenerate, in real-time, the results window of the interactive GUI to display updates to the graphic backtesting analytic indicators based on one or more changes to the received data without generating any further windows in the interactive GUI.

1. A system for dynamically updating model results in an interactive graphical user interface (GUI), the system comprising:
one or more processors; and
a non-transitory memory storing execute machine-readable instructions that, when executed by the one or more processors, cause the system to:
receive data from a plurality of data sources, said data having two or more data formats;
reformat and aggregate the received data to generate unified data having a single data format;
receive, from an interactive graphical user interface (GUI) of a remote computing device, user input defining one or more parameters;
apply the one or more parameters to the unified data to generate backtesting data;
model the backtesting data by initiating a combination of statistical and non-statistical models to produce model results;
generate and display graphic backtesting analytic indicators representative of the model results in a results window of the interactive GUI; and
dynamically regenerate, in real-time, the results window of the interactive GUI to display updates to the graphic backtesting analytic indicators based on one or more changes to the received data without generating any further windows in the interactive GUI.



Application
Patent
2. The system of Claim 1, wherein the real-time data includes real-time market data, and wherein the system is further configured to dynamically regenerate the graphic backtesting analytic indicators based on changes to the real-time market data.

3. The system of Claim 1, wherein the data includes a combination of data quote counts, transaction counts, and transaction volume values corresponding to a time window.

4. The system of Claim 1, wherein the parameters comprise at least one of first-layer conditions, second layer conditions and third layer conditions.

5. The system of Claim 4, wherein the first-layer conditions comprise one or more of a financial security parameter, a portfolio parameter, an asset class parameter, a date range, a specific date, a specific time of day, and one or more target backtesting analytics.

6. The system of Claim 4, wherein the second-layer conditions comprise one or more of a price-type criteria, a trade size criteria, an optimal institutional trade size calculation and selection parameter, a lookback time period criteria, conditional filtering criteria and analytics filtering criteria.


7. The system of Claim 4, wherein the third-layer conditions comprise one or more of real time regeneration of initial backtesting analytics, discrete, range, or multi-selection results generation, and security-level attributes criteria.

8. The system of Claim 1, wherein the system is further configured to sort a portion of the backtesting data according to one or more sorting criteria.

9. The system of Claim 1, wherein the one or more models comprise a combination of statistical and non-statistical models.

10. The system of Claim 1, wherein the one or more models include at least one of: one or more non-statistical models that, when run, generate one or more security level metrics, aggregate statistics and time-dependent aggregate statistics, and one or more statistical models that, when run, utilize statistically significant features from among the backtesting data to generate, as part of the model results, one or more relationship coefficients based on the statistically significant features.

11. The system of Claim 1, wherein the one or more models comprises one or more machine learning models.

12. The system of Claim 1, wherein the updates to the graphic backtesting analytic indicators are triggered by at least one of additional user input entered into said interactive GUI and changes to any of the received data, the system configured to automatically reinitiate the one or more models to account for said additional user input and said changes to the received data.


13. The system of Claim 1, wherein the interactive GUI is configured to adjust, responsive to further user input, how the graphic backtesting analytic indicators are displayed, said adjust comprising at least one of: moving a position of at least one of the graphic backtesting analytic indicators within the results window, zooming in on one or more of the graphic backtesting analytic indicators, and analytic indicator extraction.

14. The system of Claim 1, wherein the system is further configured to use machine learning to automatically generate an interpretation of the model results and to display said interpretation via the interactive GUI.

2. The system of Claim 1, wherein the received data includes real-time market data, and wherein the system is further configured to dynamically regenerate the graphic backtesting analytic indicators based on changes to the real-time market data.

3. The system of Claim 1, wherein the unified data includes a combination of data quote counts, transaction counts, and transaction volume values corresponding to a time window.

4. The system of Claim 1, wherein the 

5. The system of Claim 4, wherein the first-layer conditions comprise one or more of a financial security parameter, a portfolio parameter, an asset class parameter, a date range, a specific date, a specific time of day, and one or more target backtesting analytics.

6. The system of Claim 4, wherein the second-layer conditions comprise one or more of a price-type criteria, a trade size criteria, an optimal institutional trade size calculation and selection parameter, a lookback time period criteria, conditional filtering criteria and analytics filtering criteria.


7. The system of Claim 4, wherein the third-layer conditions comprise one or more of real time regeneration of initial backtesting analytics, discrete, range, or multi- selection results generation, and security-level attributes criteria.

8. The system of Claim 1, wherein the machine-readable instructions, when executed by the one or more processors, further cause the system to sort a portion of the backtesting data according to one or more sorting criteria.

9. The system of Claim 1, wherein the combination of statistical and non- statistical models comprises one or more non-statistical models that, when run, generate one or more security level metrics, aggregate statistics and time-dependent aggregate statistics.

10. The system of Claim 1, wherein the combination of statistical and non- statistical models comprises one or more statistical models that, when run, utilize statistically significant features from among the backtesting data to generate, as part of the model results, one or more relationship coefficients based on the statistically significant features.

11. The system of Claim 1, wherein the combination of statistical and non- statistical models comprises one or more machine learning models.

12. The system of Claim 1, wherein the updates to the graphic backtesting analytic indicators are triggered by at least one of additional user input entered into said interactive GUI and changes to any of the received data, the system configured to automatically reinitiate the combination of statistical and non-statistical models to account for said additional user input and said changes to the received data.

13. The system of Claim 1, wherein the interactive GUI is configured to adjust, responsive to further user input, how the graphic backtesting analytic indicators are displayed, said adjust comprising at least one of. moving a position of at least one of the graphic backtesting analytic indicators within the results window, zooming in on one or more of the graphic backtesting analytic indicators, and analytic indicator extraction.

14. The system of Claim 1, wherein the machine-readable instructions, when executed by the one or more processors, further cause the system to use machine learning to automatically generate an interpretation of the model results and to display said interpretation via the interactive GUI.



Application
Patent
15. A method of dynamically updating modeling results, the method comprising:
in a system comprising one or more servers, a non-transitory memory storing machine- readable instructions, and one or more processors executing the machine-readable instructions:
receiving data from a plurality of data sources, the data including real-time data;
receiving, from an interactive graphical user interface (GUI) of a remote computing device, user input defining one or more parameters;
applying the one or more parameters to the received data to generate backtesting data;
modeling the backtesting data by initiating one or more models to produce model results;
generating and displaying graphic backtesting analytic indicators representative of the modeling results in a results window of the interactive GUI; and
dynamically regenerating, in real-time, the results window of the interactive GUI to display updates to the graphic backtesting analytic indicators based on one or more changes to the received data without generating any further windows in the interactive GUI.

15. A method of dynamically updating modeling results in an interactive graphical user interface (GUI), the method comprising:
in a system comprising one or more servers, a non-transitory memory storing machine- readable instructions, and one or more processors executing the machine-readable instructions:
receiving data from a plurality of data sources, said data having two or more data formats;
reformatting and aggregating the received data to generate unified data comprising a single data format;
receiving, from an interactive graphical user interface (GUI) of a remote computing device, user input defining one or more parameters;
applying the one or more parameters to the unified data to generate backtesting data;
modeling the backtesting data by initiating a combination of statistical and non-statistical models to produce model results;
generating and displaying graphic backtesting analytic indicators representative of the modeling results in a results window of the interactive GUI; and
dynamically regenerating, in real-time, the results window of the interactive GUI to display updates to the graphic backtesting analytic indicators based on one or more changes to the received data without generating any further windows in the interactive GUI.



Application
Patent
16. The method of Claim 15, wherein the real-time data includes real-time market data, the method further comprising dynamically regenerating the graphic backtesting analytic indicators based on changes to the real-time market data.

17. The method of Claim 15, wherein the data includes a combination of data quote counts, transaction counts, and transaction volume values corresponding to a time window.

18. The method of Claim 15, wherein the parameters comprise at least one of first-layer conditions, second layer conditions and third layer conditions.

19. The method of Claim 18, wherein the first-layer conditions comprise one or more of a financial security parameter, a portfolio parameter, an asset class parameter, a date range, a specific date, a specific time of day, and one or more target backtesting analytics.

20. The method of Claim 18, wherein the second-layer conditions comprise one or more of a price-type criteria, a trade size criteria, an optimal institutional trade size calculation and selection parameter, a lookback time period criteria, conditional filtering criteria and analytics filtering criteria.


21. The method of Claim 18, wherein the third-layer conditions comprise one or more of real time regeneration of initial backtesting analytics, discrete, range, or multi-selection results generation, and security-level attributes criteria.

22. The method of Claim 15, further comprising sorting a portion of the backtesting data according to one or more sorting criteria.

23. The method of Claim 15, wherein the one or more models comprise a combination of statistical and non-statistical models.

24. The method of Claim 23, wherein the combination of statistical and non-statistical models comprises one or more non-statistical models, the method further comprising: generating, by running the one or more non-statistical models, one or more security level metrics, aggregate statistics and time-dependent aggregate statistics.

25. The method of Claim 23, wherein the combination of statistical and non-statistical models comprises one or more statistical models, the method further comprising: generating, by running the one or more statistical models, one or more relationship coefficients based on statistically significant features from among the backtesting data.

26. The method of Claim 15, wherein the one or more models comprises one or more machine learning models.

27. The method of Claim 15, wherein the updates to the graphic backtesting analytic indicators are triggered by at least one of additional user input entered into said interactive GUI and changes to any of the received data, the method further comprising: automatically reinitiating the one or more models to account for said additional user input and said changes to the received data.

28. The method of Claim 15, further comprising: adjusting, by the interactive GUI responsive to further user input, how the graphic backtesting analytic indicators are being displayed, said adjusting comprising at least one of: moving a position of at least one of the graphic backtesting analytic indicators within the results window, zooming in on one or more of the graphic backtesting analytic indicators, and performing an analytic indicator extraction operation.

29. The method of Claim 15, further comprising: automatically generating, by implementing machine learning, an interpretation of the modeling results of the backtesting data; and displaying said interpretation via the interactive GUI.
16. The method of Claim 15, wherein the received data includes real-time market data, the method further comprising dynamically regenerating the graphic backtesting analytic indicators based on changes to the real-time market data.

17. The method of Claim 15, wherein the unified data includes a combination of data quote counts, transaction counts, and transaction volume values corresponding to a time window.

18. The method of Claim 15, wherein the parameters comprise at least one of first-layer conditions, second layer conditions and third layer conditions.
19. The method of Claim 18, wherein the first-layer conditions comprise one or more of a financial security parameter, a portfolio parameter, an asset class parameter, a date range, a specific date, a specific time of day, and one or more target backtesting analytics.

20. The method of Claim 18, wherein the second-layer conditions comprise one or more of a price-type criteria, a trade size criteria, an optimal institutional trade size calculation and selection parameter, a lookback time period criteria, conditional filtering criteria and analytics filtering criteria.


21. The method of Claim 18, wherein the third-layer conditions comprise one or more of real time regeneration of initial backtesting analytics, discrete, range, or multi- selection results generation, and security-level attributes criteria.

22. The method of Claim 15, further comprising sorting a portion of the backtesting data according to one or more sorting criteria.

23. The method of Claim 15, wherein the combination of statistical and non-statistical models comprises one or more non-statistical models, the method further comprising: generating, by running the one or more non-statistical models, one or more security level metrics, aggregate statistics and time-dependent aggregate statistics.

24. The method of Claim 15, wherein the combination of statistical and non-statistical models comprises one or more statistical models, the method further comprising: generating, by running the one or more statistical models, one or more relationship coefficients based on statistically significant features from among the backtesting data.

25. The method of Claim 15, wherein the combination of statistical and non-statistical models comprises one or more machine learning models.

26. The method of Claim 15, wherein the updates to the graphic backtesting analytic indicators are triggered by at least one of additional user input entered into said interactive GUI and changes to any of the received data, the method further comprising: automatically reinitiating the combination of statistical and non-statistical models to account for said additional user input and said changes to the received data.

27. The method of Claim 15, further comprising: adjusting, by the interactive GUI responsive to further user input, how the graphic backtesting analytic indicators are being displayed, said adjusting comprising at least one of: moving a position of at least one of the graphic backtesting analytic indicators within the results window, zooming in on one or more of the graphic backtesting analytic indicators, and performing an analytic indicator extraction operation.


28. The method of Claim 15, further comprising: automatically generating, by implementing machine learning, an interpretation of the modeling results of the backtesting data; and displaying said interpretation via the interactive GUI.




Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of prior U.S. Patent No. 11,119,983. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-29 of the present application substantially recite all the limitations of claims 1-28 of prior U.S. Patent No. 11,119,983, except the present application recites the limitations of reformat and aggregate the data from the plurality of data sources, to generate unified data comprising a single data format. Therefore, one of ordinary skill in the art before the effective filing date to modify the instant of the claimed invention to reformat and aggregate the data from the plurality of data sources, to generate unified data comprising a single data format in order to perform an operation for converting and distributing an electronic data thus enables to generate accurate data projections. Note, such deviation would not interfere with the functionality of the claims of the present application, and would achieve the same end result.
Dependent claims 2-14, and 16-29 of the present invention are rejected for incorporated the efficiency of their correspondence base claims by dependency. Please, see the comparison table below:
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application
Patent
1. A system for dynamically updating model results, the system comprising:
one or more processors; and
a non-transitory memory storing machine-readable instructions that, when executed by the one or more processors, cause the system to:
receive data from a plurality of data sources, the data including real-time data;
receive, from an interactive graphical user interface (GUI) of a remote computing device, user input defining one or more of first-layer conditions, second-layer conditions, and third-layer conditions;
apply one or more of the first-layer conditions to the data, the second-layer conditions to the data after the first-layer conditions are applied, and the third-layer conditions to the data after the first-layer conditions and the second-layer conditions are applied to generate backtesting data;
model the backtesting data by initiating one or more models to produce model results;
generate and display graphic backtesting analytic indicators representative of the model results in a results window of the interactive GUI; and
dynamically regenerate, in real-time, the results window of the interactive GUI to display updates to the graphic backtesting analytic indicators based on one or more changes to the received data without generating any further windows in the interactive GUI.

1. A user-interactive system for generating and updating graphic analytic indicators, the system comprising:
             one or more processors configured to execute machine-readable instructions, stored on a non-transitory memory;
a data subscription unit operatively coupled to the one or more processors, the data subscription unit configured to receive one or more electronic data files from a plurality of data sources, the one or more electronic data files comprising real-time market data having two or more data formats;
a data unification module operatively coupled to the one or more processors, the data unification module configured to:
reformat and aggregate the data from the plurality of data sources, to generate unified data comprising a single data format;
a data distribution device operatively coupled to the one or more processors, the data distribution device configured to receive, from an interactive graphical user interface (GUI) of a remote computing device, user input defining one or more filter or condition parameters;
a backtesting utility operatively coupled to the one or more processors, the backtesting utility configured to:
apply the one or more filter or condition parameters to the unified data, to generate backtesting data;
a data conversion module operatively coupled to the one or more processors, the data conversion module configured to:
model, by initiating a combination of statistical and non-statistical models, the backtesting data to generate a combination of metrics, statistics, and one or more relationship coefficients and
generate, from the combination of metrics, statistics, and one or more relationship coefficients, graphic backtesting analytic indicators;
the data distribution device further configured to:
display, in a results window of the interactive GUI, the graphic backtesting analytic indicators, and 
dynamically regenerate, in real-time, the results window of the interactive GUI to display updates to the graphic backtesting analytic indicators based on one or more changes in the real-time market data, without having to generate any further windows in the interactive GUI.





Application
Patent
2. The system of Claim 1, wherein the real-time data includes real-time market data, and wherein the system is further configured to dynamically regenerate the graphic backtesting analytic indicators based on changes to the real-time market data.

3. The system of Claim 1, wherein the data includes a combination of data quote counts, transaction counts, and transaction volume values corresponding to a time window.

4. The system of Claim 1, wherein the parameters comprise at least one of first-layer conditions, second layer conditions and third layer conditions.

5. The system of Claim 4, wherein the first-layer conditions comprise one or more of a financial security parameter, a portfolio parameter, an asset class parameter, a date range, a specific date, a specific time of day, and one or more target backtesting analytics.

6. The system of Claim 4, wherein the second-layer conditions comprise one or more of a price-type criteria, a trade size criteria, an optimal institutional trade size calculation and selection parameter, a lookback time period criteria, conditional filtering criteria and analytics filtering criteria.

7. The system of Claim 4, wherein the third-layer conditions comprise one or more of real time regeneration of initial backtesting analytics, discrete, range, or multi-selection results generation, and security-level attributes criteria.

8. The system of Claim 1, wherein the system is further configured to sort a portion of the backtesting data according to one or more sorting criteria.

9. The system of Claim 1, wherein the one or more models comprise a combination of statistical and non-statistical models.

10. The system of Claim 1, wherein the one or more models include at least one of: one or more non-statistical models that, when run, generate one or more security level metrics, aggregate statistics and time-dependent aggregate statistics, and one or more statistical models that, when run, utilize statistically significant features from among the backtesting data to generate, as part of the model results, one or more relationship coefficients based on the statistically significant features.

11. The system of Claim 1, wherein the one or more models comprises one or more machine learning models.

12. The system of Claim 1, wherein the updates to the graphic backtesting analytic indicators are triggered by at least one of additional user input entered into said interactive GUI and changes to any of the received data, the system configured to automatically reinitiate the one or more models to account for said additional user input and said changes to the received data.

13. The system of Claim 1, wherein the interactive GUI is configured to adjust, responsive to further user input, how the graphic backtesting analytic indicators are displayed, said adjust comprising at least one of: moving a position of at least one of the graphic backtesting analytic indicators within the results window, zooming in on one or more of the graphic backtesting analytic indicators, and analytic indicator extraction.

14. The system of Claim 1, wherein the system is further configured to use machine learning to automatically generate an interpretation of the model results and to display said interpretation via the interactive GUI.

2. The system of Claim 1, wherein the unified data includes a combination of data quote counts, transaction counts, and transaction volume values corresponding to a time window.

3. The system of Claim 1, wherein the filter or condition parameters comprise at least one of first-layer conditions, second layer conditions and third layer conditions.

4. The system of Claim 3, wherein the first-layer conditions comprise one or more of a financial security parameter, a portfolio parameter, an asset class parameter, a date range, a specific date, a specific time of day, and one or more target backtesting analytics.

5. The system of Claim 3, wherein the second-layer conditions comprise one or more of a price-type criteria, a trade size criteria, an optimal institutional trade size calculation and selection parameter, a lookback time period criteria, conditional filtering criteria and analytics filtering criteria.

6. The system of Claim 3, wherein the third-layer conditions comprise one or more of real time regeneration of initial backtesting analytics, discrete, range, or multi-selection results generation, and security-level attributes criteria.

7. The system of Claim 1, wherein the backtesting utility is further configured to sort a portion of the backtesting data according to one or more sorting criteria.
8. The system of Claim 1, wherein the combination of statistical and non- statistical models comprises one or more non-statistical models that, when run, generate one or more security level metrics, aggregate statistics and time-dependent aggregate statistics.

9. The system of Claim 1, wherein the combination of statistical and non- statistical models comprises one or more statistical models that, when run, utilize statistically significant features from among the backtesting data to generate the one or more relationship coefficients based on the statistically significant features.

10. The system of Claim 1, wherein the combination of statistical and non- statistical models comprise one or more machine learning models.

11. The system of Claim 1, wherein the updates to the graphic backtesting analytic indicators are triggered by at least one of additional user input entered into said interactive GUI and changes to any of the data received from plurality of data sources, the system configured to automatically reinitiate the combination of statistical and non-statistical models to account for said additional user input and said changes to the data received from the plurality of data sources.

12. The system of Claim 1, wherein the interactive GUI is configured to adjust, responsive to user input, how the graphic backtesting analytic indicators are being displayed, said adjust comprising at least one of: moving a position of at least one of the graphic backtesting analytic indicators within the results window, zooming in on one or more of the graphic backtesting analytic indicators, and analytic indicator extraction.

13. The system of Claim 1, wherein the backtesting utility is further configured to use machine learning to automatically generate an interpretation of the modeling results of the backtesting data, said interpretation being displayed via the interactive GUI.






Application
Patent
15. A method of dynamically updating modeling results, the method comprising:
in a system comprising one or more servers, a non-transitory memory storing machine- readable instructions, and one or more processors executing the machine-readable instructions:
receiving data from a plurality of data sources, the data including real-time data;
receive, from an interactive graphical user interface (GUI) of a remote computing device, user input defining one or more of first-layer conditions, second-layer conditions, and third-layer conditions;
apply one or more of the first-layer conditions to the data, the second-layer conditions to the data after the first-layer conditions are applied, and the third-layer conditions to the data after the first-layer conditions and the second-layer conditions are applied to generate backtesting data;
modeling the backtesting data by initiating one or more models to produce model results;
generating and displaying graphic backtesting analytic indicators representative of the modeling results in a results window of the interactive GUI; and
dynamically regenerating, in real-time, the results window of the interactive GUI to display updates to the graphic backtesting analytic indicators based on one or more changes to the received data without generating any further windows in the interactive GUI.

14. A method of generating and updating graphic analytic indicators, the method comprising: in a system comprising one or more servers, a non-transitory memory storing machine- readable instructions, and one or more processors executing the machine-readable instructions:
receiving, by a data subscription unit embodied in the one or more servers, one or more electronic data files from a plurality of data sources, the one or more electronic data files comprising real-time market data having two or more data formats;
reformatting and aggregating, by a data unification module embodied in the one or more servers, the data from the plurality of data sources, to generate unified data comprising a single data format;
receiving, from an interactive graphical user interface (GUI) of a remote computing device, user input defining one or more filter or condition parameters;
applying, by a backtesting utility embodied in the one or more servers, the one or more filter or condition parameters to the unified data, to generate backtesting data;
modeling, by initiating a combination of statistical and non-statistical models, the backtesting data to generate a combination of metrics, statistics, and one or more relationship coefficients;
generating, from the combination of metrics, statistics, and one or more relationship coefficients, graphic backtesting analytic indicators;
displaying, in a results window of the interactive GUI, the graphic backtesting analytic indicators; and
dynamically regenerating, in real-time, the results window of the interactive GUI to display updates to the graphic backtesting analytic indicators based on one or more changes in the real- time market data, without having to generate any further windows in the interactive GUI.



Application
Patent
16. The method of Claim 15, wherein the real-time data includes real-time market data, the method further comprising dynamically regenerating the graphic backtesting analytic indicators based on changes to the real-time market data.

17. The method of Claim 15, wherein the data includes a combination of data quote counts, transaction counts, and transaction volume values corresponding to a time window.  
18. The method of Claim 15, wherein the parameters comprise at least one of first-layer conditions, second layer conditions and third layer conditions.

19. The method of Claim 18, wherein the first-layer conditions comprise one or more of a financial security parameter, a portfolio parameter, an asset class parameter, a date range, a specific date, a specific time of day, and one or more target backtesting analytics.

20. The method of Claim 18, wherein the second-layer conditions comprise one or more of a price-type criteria, a trade size criteria, an optimal institutional trade size calculation and selection parameter, a lookback time period criteria, conditional filtering criteria and analytics filtering criteria.

21. The method of Claim 18, wherein the third-layer conditions comprise one or more of real time regeneration of initial backtesting analytics, discrete, range, or multi-selection results generation, and security-level attributes criteria.

22. The method of Claim 15, further comprising sorting a portion of the backtesting data according to one or more sorting criteria.

23. The method of Claim 15, wherein the one or more models comprise a combination of statistical and non-statistical models.

24. The method of Claim 23, wherein the combination of statistical and non-statistical models comprises one or more non-statistical models, the method further comprising: generating, by running the one or more non-statistical models, one or more security level metrics, aggregate statistics and time-dependent aggregate statistics.

25. The method of Claim 23, wherein the combination of statistical and non-statistical models comprises one or more statistical models, the method further comprising: generating, by running the one or more statistical models, one or more relationship coefficients based on statistically significant features from among the backtesting data.
26. The method of Claim 15, wherein the one or more models comprises one or more machine learning models.

27. The method of Claim 15, wherein the updates to the graphic backtesting analytic indicators are triggered by at least one of additional user input entered into said interactive GUI and changes to any of the received data, the method further comprising: automatically reinitiating the one or more models to account for said additional user input and said changes to the received data.

28. The method of Claim 15, further comprising: adjusting, by the interactive GUI responsive to further user input, how the graphic backtesting analytic indicators are being displayed, said adjusting comprising at least one of: moving a position of at least one of the graphic backtesting analytic indicators within the results window, zooming in on one or more of the graphic backtesting analytic indicators, and performing an analytic indicator extraction operation.

29. The method of Claim 15, further comprising: automatically generating, by implementing machine learning, an interpretation of the modeling results of the backtesting data; and displaying said interpretation via the interactive GUI.
15. The method of Claim 14, wherein the unified data includes a combination of data quote counts, transaction counts, and transaction volume values corresponding to a time window.

16. The method of Claim 14, wherein the filter or condition parameters comprise at least one of first-layer conditions, second layer conditions and third layer conditions.

17. The method of Claim 16, wherein the first-layer conditions comprise one or more of a financial security parameter, a portfolio parameter, an asset class parameter, a date range, a specific date, a specific time of day, and one or more target backtesting analytics.

18. The method of Claim 16, wherein the second-layer conditions comprise one or more of a price-type criteria, a trade size criteria, an optimal institutional trade size calculation and selection parameter, a lookback time period criteria, conditional filtering criteria and analytics filtering criteria.

19. The method of Claim 16, wherein the third-layer conditions comprise one or more of real time regeneration of initial backtesting analytics, discrete, range, or multi- selection results generation, and security-level attributes criteria.

20. The method of Claim 14, further comprising sorting, by the backtesting utility, a portion of the backtesting data according to one or more sorting criteria.

21. The method of Claim 14, wherein the combination of statistical and non- statistical models comprises one or more non-statistical models, the method further comprising: generating, by running the one or more non-statistical models, one or more security level metrics, aggregate statistics and time-dependent aggregate statistics.

22. The method of Claim 14, wherein the combination of statistical and non- statistical models comprises one or more statistical models, the method further comprising: generating, by running the one or more statistical models, the one or more relationship coefficients based on statistically significant features from among the backtesting data.

23. The method of Claim 14, wherein the combination of statistical and non- statistical models comprise one or more machine learning models.

24. The method of Claim 14, wherein the updates to the graphic backtesting analytic indicators are triggered by at least one of additional user input entered into said interactive GUI and changes to any of the data received from plurality of data sources, the method further comprising: automatically reinitiating the combination of statistical and non-statistical models to account for said additional user input and said changes to the data received from the plurality of data sources.

25. The method of Claim 14, further comprising: adjusting, by the interactive GUI responsive to user input, how the graphic backtesting analytic indicators are being displayed, said adjusting comprising at least one of: moving a position of at least one of the graphic backtesting analytic indicators within the results window, zooming in on one or more of the graphic backtesting analytic indicators, and performing an analytic indicator extraction operation.

26. The method of Claim 14, further comprising: automatically generating, by the backtesting utility implementing machine learning, an interpretation of the modeling results of the backtesting data; and displaying said interpretation via the interactive GUI.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090192949 (involved in modeling an investment significant parameter of a financial instrument comprising a selected financial model).

US 20140279695 (involved in rating and selecting models of an electronics system).

US 20170017712 (involved in data conversion and distribution system).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 23, 2022